Case 20-10127-JDW          Doc 16    Filed 03/06/20 Entered 03/06/20 16:41:20            Desc Main
                                     Document     Page 1 of 2


                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF MISSISSIPPI


In re
                                                              Case No. 20-10127-JDW
HARVEY CLOLINGER
                                                              Chapter: 7
        Debtor


                    MOTION TO LIFT STAY BY HOLLEY CREDIT UNION


        Comes now, your creditor, Holley Credit Union, and moves the Court to lift the

automatic stay as to the 2017 Dodge Charger, VIN 2C3CDXHG7HH505072. Holley Credit

Union would state unto the Court as follows:

        1.       On or about July 5, 2017, the Debtor, Harvey Clolinger, executed and entered into

a Retail Installment Sale Contract – Simple Finance Charge. A copy of the Agreement is

attached hereto as Exhibit “A”.

        2.       The agreement was for the purchase of a 2017 Dodge Charger, VIN

2C3CDXHG7HH505072.

        3.       The Agreement was assigned to Holley Credit Union.

        4.       Holly Credit Union reflected their lienholder interest in accordance with the laws

of the state of Kentucky. A copy of which is attached hereto as Exhibit “B”.

        5.       The Debtor’s petition indicates that the Debtor intends to surrender the Vehicle.

        6.       The creditor is not being protected as the Debtor is not making payments towards

the Vehicle and the Creditor is not provided for in the Debtor’s petition.

        WHEREFORE, PREMISES CONSIDERED, said creditor moves the Court to lift the

automatic stay.
Case 20-10127-JDW      Doc 16   Filed 03/06/20 Entered 03/06/20 16:41:20       Desc Main
                                Document     Page 2 of 2




                                                 STONE, HIGGS & DREXLER

                                                 /s/ Brittan Webb Robinson
                                                 BRITTAN WEBB ROBINSON (103065)
                                                 bankruptcy@stonehiggsdrexler.com
                                                 Attorneys for Creditor
                                                 150 Court Avenue
                                                 Memphis, Tennessee 38103
                                                 (901) 528-1111

BWR/20-00291-0




                              CERTIFICATE OF SERVICE

The following individuals were served the above pleading on March 6, 2020:

DEBTOR, Harvey and Crystal Clolinger, 328 Fountain Cove East, Hernando, Mississippi 38632

DEBTOR ATTORNEY, Robert H. Lomenick, Jr., Attorney at Law – Via ECF

TRUSTEE, Jeffrey A. Levingston – Via ECF

US TRUSTEE, Via ECF


                                          /s/ Brittan Webb Robinson
